DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 02/18/2021 response includes: (a) claims 1-3, 8, 11 and 15-16 are currently amended; (b) claims 4-7, 9-10, 12-14 and 17-20 are original; and (c) the grounds for rejection set forth in the 11/27/2020 office action are traversed.  Claims 1-20 are currently pending and an office action on the merits follows.  MPEP Section 608.02(b).  
Drawings Objection
3.	The drawings are objected to because the following unlabeled rectangular boxes shown in the drawings need to be provided with descriptive text labels: (i) figure 9: A1, A2, P1, P2; (ii) figures 12A-12E: A1, A2; and (iii) figure 13: A1, A2, A2-T.  See MPEP Section 608.02(b) ¶6.22 Examiner Note: “the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
Response to Arguments
4.	Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
	To begin with, applicant argues that the cited figures of the drawings have labels in the form of two to four characters (02/18/2021 response, p 2).  According to the MPEP Section 608.02(b) these labels need to be descriptive.  Thus, the drawings objection remains.
	Applicant’s amendments to the title and certain paragraphs renders moot the 
	Applicant’s amendment to claims to replace first and second switching units with first and second switching circuits removes any claim limitations from being interpreted under 35 U.S.C. 112(f).
	Regarding the claims, applicant argues that Lee and Park do not teach claim 1’s “wherein one of the first voltage and the second voltage is a voltage applied to an electrode of the first transistor”, because neither Lee nor Oh teaches applying to the first bottom layer a voltage equal to an electrode voltage during one period and applying to the first bottom layer a second voltage during another period (02/18/2021 response p 3-7). 
	In response examiner states that Park did not need to be cited for teaching applying a voltage to the first bottom layer to an electrode voltage during one period and applying to the first bottom layer a second voltage during another period.  This is because Lee discloses applying a predetermined voltage(predetermined voltage, e.g., 2.5 V) to the first bottom layer(380)(FIG. 3B; ¶0084) during one period(T2)(FIG. 3C; ¶¶0084, 0087) and applying to the first bottom layer(380)(FIG. 3B; ¶0084) a second voltage(0 V) during another period(T1)(FIG. 3C: VBSM; ¶¶0080, 0084, 0087).
	Thus, Lee is only being cited for the teaching of a predetermined voltage being applied to the first bottom layer(121)(FIG. 2; ¶0056) that is equal to that of a source/drain electrode(SE or DE of TFT)(FIG. 2; ¶0056) so as to provide a display panel that reduces an electric field between the first bottom layer and the transistor that causes polarization that affects the transistor’s operation (¶¶0049, 0056, 0071).  Moreover, another reason for making the predetermined voltage the same as VDD is to claims 1, 3-7 and 10
	Independent claim 11 and claims 12-20 that depend upon claim are allowed for the reasons stated below.  Claim 2, which contains subject matter similar to what was previously in claim 3, is objected to as being allowable if re-written in independent format.  Claims 8-9 remain objected to as being allowable if re-written in independent format.  
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0197965 A1 to Park et al. (“Park”) in view of U.S. Patent Pub. No. 2019/0096913 A1 to Lee et al. (“Lee”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    3491
    3372
    media_image3.png
    Greyscale

As to claim 1, Park discloses a display panel(300)(FIGs. 3A-3B; ¶¶0031, 0040, 0085) comprising:
a substrate(301)(FIG. 3B; ¶¶0057, especially – “base layer 201”; 0058, 0083, especially – “in FIGs. 3A and 3B, the elements and the operation are substantially identical to those described above with reference to FIGS. 2A to 2D except a bottom shield metal (BSM) layer 380; and, therefore, the redundant description will be omitted”);
	a first pixel(312, 314, 318, 332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085) arranged over the substrate(301)(FIG. 3B; ¶¶0057, 0083) and including a first transistor(312, 314, 318)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085) and a first display element(332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085) electrically connected to the first transistor(312, 314, 318)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085); and
	a first bottom layer(380)(FIG. 3B; ¶0084) arranged between the substrate(301)(FIG. 3B; ¶¶0057, 0083) and the first transistor(312, 314, 318)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085),
wherein the first bottom layer(380)(FIG. 3B; ¶0084) has a first voltage(0 V) in a first period(T1)(FIG. 3C: VBSM; ¶¶0080, 0084, 0087) and has a second voltage(predetermined voltage, e.g., 2.5 V) in a second period(T2)(FIG. 3C; ¶¶0084, 0087) different from the first period(T1)(FIG. 3C: VBSM; ¶¶0080, 0084, 0087),
	wherein the first(0 V) and second voltages(predetermined voltage, e.g., 2.5 V)  differ from one another (FIG. 3C: VBSM; ¶¶0080, 0084, 0087), wherein a voltage(VDD or Vdata)(FIG. 3A; ¶0085) applied to an electrode of the first transistor(gate, a drain/source terminal directly connected to VDD, a drain/source terminal directly connected to OLED)(FIGs. 3A, 3B: 312, 314, 319; ¶¶0057, 0083, 0085).
	Park does not expressly disclose wherein one of the first voltage and the second voltage is a voltage applied to an electrode of the first transistor.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Lee discloses wherein the voltage applied to the first bottom layer(121)(FIG. 2;  is a voltage applied to an electrode(SE or DE) of the first transistor(TFT)(FIG. 2; ¶0056).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park with Lee to provide a display panel that reduces an electric field between the first bottom layer and the transistor that causes polarization that affects the transistor’s operation (¶¶0049, 0056, 0071).
Park and Lee teach wherein one of the first voltage and the second voltage is a voltage applied to an electrode of the first transistor (Park: FIGs. 3A, 3B, 3C: 312, 314, 319, VDD, Vdata, VBSM; ¶¶0057, 0080, 0083-0085, 0087; Lee: FIG. 2: 121, TFT; ¶0056 – the second voltage applied to the bottom layer VDD is the same as the voltage applied to the first transistor’s drain/source electrode directly connected to VDD).

As to claim 3, Park and Lee teach wherein the one of the first voltage and the second voltage is one of a gate voltage applied to a gate electrode of the first transistor, a source voltage applied to a source electrode of the first transistor, and a drain voltage applied to a drain electrode of the first transistor (Park: FIGs. 3A, 3B, 3C: 312, 314, 319, VDD, Vdata, VBSM; ¶¶0057, 0080, 0083-0085, 0087; Lee: FIG. 2: 121, TFT; ¶0056 – the second voltage applied to the bottom layer VDD is the same as the voltage applied to the first transistor’s drain/source electrode directly connected to VDD).
The motivation to combine Lee is set forth above for claim 1.

As to claim 5, Park discloses wherein the first display element(332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085) includes an organic light-emitting diode(OLED, 332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085), and the first pixel(312, 314, 318, 332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085) includes a driving transistor(D-Tr; 312, 314, 318)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085), a switching transistor(Tr2)(FIG. 3A; ¶0088), and a storage capacitor(Cst)(FIG. 3A; ¶¶0088-0089), each being electrically connected to the organic light-emitting diode(OLED, 332, 334, 336)(FIGs. 3A, 3B: D-Tr, Tr2, Cst; ¶¶0051, 0057, 0083, 0085, 0088-0089).

	As to claim 6, Park discloses wherein the first transistor(312, 314, 318)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085) is the driving transistor(D-Tr; 312, 314, 318)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085).

	As to claim 10, Park discloses wherein the first bottom layer(380)(FIG. 3B; ¶0084) includes metal (0084, especially – “the bottom shield metal layer 380 may be made up of a piece of metal extending vertically and/or horizontally across the plurality of pixels”).
7.	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0197965 A1 to Park et al. (“Park”) in view of U.S. Patent Pub. No. 2019/0096913 A1 to Lee et al. (“Lee”) as applied to claims 1 and 6 above, in view of U.S. Patent Pub. No. 2017/0117343 A1 to Oh et al. (“Oh”).
	As to claim 4, Park discloses wherein the substrate(301)(FIG. 3B; ¶¶0057, especially – “base layer 201”; 0058, 0083) includes a display area(110)(FIG. 1; ¶¶0038, 0040, 0083) in which the first pixel(312, 314, 318, 332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085) is arranged (¶0040), and a peripheral area(area outside of 110) adjacent to the display area(110)(FIG. 1; ¶¶0038-0040, 0083), and
	the substrate(301)(FIG. 3B; ¶¶0057, especially – “base layer 201”; 0058, 0083)  further includes a voltage wiring(wiring between BSM and VBSM) arranged (FIG. 3A; ¶0084) and electrically connected to the first bottom layer(380)(FIG. 3B; ¶0084) without being connected to the first pixel(312, 314, 318, 332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083-0085).
	Park and Lee do not expressly disclose a voltage wiring arranged in the peripheral area.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
          
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	Oh discloses a voltage wiring(SLA)(FIGs. 1-2 and 4; ¶0076) arranged in the peripheral area(NDA)(FIG. 1; ¶¶0068, 0076-0079).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park and Lee with Oh to provide a display panel that maximizes the display area by having the voltage source for the first bottom layer be located outside the display area.

	As to claim 7, Park discloses further comprising:
	a second pixel(312, 314, 318, 332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083, 0084, especially – “the bottom shield metal layer 380 may be made up of a piece of metal extending vertically and/or horizontally across the plurality of pixels”, 0085, especially – “The organic light-emitting display device 300 may include a plurality of pixels each including a driving transistor D-Tr and an organic light emitting diode (OLED)”) arranged over the substrate(301)(FIG. 3B; ¶¶0057, 0083-0085) and including a second transistor(312, 314, 318)(FIGs. 3A, 3B; ¶¶0057, 0083-0085) and a second display element(332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083-0085) electrically connected to the second transistor(312, 314, 318)(FIGs. 3A, 3B; ¶¶0057, 0083-0085); and
	a first bottom layer(380)(FIG. 3B; ¶¶0084-0085) arranged between the substrate(301)(FIG. 3B; ¶¶0057, 0083) and the second transistor(312, 314, 318)(FIGs. 3A, 3B; ¶¶0057, 0083-0085), wherein the bottom layer(380)(FIG. 3B; ¶¶0084-0085) has a third voltage(0 V) in a third period(T1)(FIG. 3C; ¶¶0084-0085 – third period in not limited to being a period different than the first period) and has a fourth voltage(predetermined voltage, e.g., 2.5 V) in a fourth period(T2)(FIG. 3C; ¶0084 – fourth period is not limited to being a period different than the second period) different from the third period(T1)(FIG. 3C; ¶¶0084-0085 – third period in not limited to being a period different than the first period),
	where the third(0 V) and fourth voltages(predetermined voltage, e.g., 2.5 V) differ from one another (FIG. 3C; ¶0084).
	Park and Lee do not expressly disclose a second bottom layer.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Oh discloses a first bottom layer(SL overlapping a first column of pixels in FIG. 1)(FIGs. 1-2, 4; ¶¶0076, 0078, 0083) arranged between the substrate(SUB)(FIG. 4; ¶0074) and the first transistor(T1)(FIGs. 1-2, 4; ¶¶0085, 0098 – a first column of pixels in FIG. 1 includes a first transistor T1); and a second bottom layer(SL overlapping a second column of pixels in FIG. 1)(FIGs. 1-2, 4; ¶¶0076, 0078, 0083) arranged between the substrate(SUB)(FIG. 4; ¶0074) and the second transistor(T1)(FIGs. 1-2, 4; ¶¶0085, 0098 – a second column of pixels in FIG. 1 includes a second transistor T1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park and Lee with Oh to provide a display panel that conserves material forming the bottom layer below the first and second transistors as the bottom layer may be formed of lines separated by space instead of using one large layer that covers this space.
Allowable Subject Matter/Allowed Claims
8.	Claims 2 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11-20 are allowed.
Reasons for Allowance
9.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Dependent claim 2 identifies the distinct features: “and the other(FIG. 5: V1) of the first voltage(FIG. 5: V1) and the second voltage(FIG. 5: V2) is the driving voltage(FIG. 5: ELVDD)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0197965 A1 to Park et al. and U.S. Patent Pub. No. 2019/0096913 A1 to Lee et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
Park and Lee teach wherein the first pixel (Park: FIGs. 3A, 3B: 312, 314, 318, 332, 334, 336; ¶¶0057, 0083, 0085) further includes a driving voltage line (Park: FIG. 3A: line connecting VDD to D-Tr; ¶0085) configured to provide a driving voltage(Park: FIG. 3A: VDD; ¶0085), and the other(Park: FIG. 3C; ¶¶0084, 0087 – 0 V) of the first voltage and second voltage is a ground voltage (Park: FIG. 3C; ¶¶0084, 0087 – 0 v and predetermined voltage, e.g., 2.5 V; Lee: FIG. 2: TFT, 121, SE  but not the driving voltage.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Dependent claim 8 identifies the distinct features: “further comprising: a first switching circuit(FIG. 10A: SWP1) electrically connected to the first bottom layer(FIG. 10A: BL1); and a second switching circuit(FIG. 10B: SWP2) electrically connected to the second bottom layer(FIG. 10B: BL2), wherein a switching operation of the first switching circuit(FIG. 10A: SWP1) depends on a switching operation of the second switching circuit(FIG. 10A: SWP2; ¶0118)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2019/0197965 A1 to Park et al., U.S. Patent Pub. No. 2019/0096913 A1 to Lee et al. and U.S. Patent Pub. No. 2017/0117343 A1 to Oh et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As explained above for claim 7, Park, Lee and Oh teach first and second bottom layers, however they do not teach first and second switching circuits electrically connected to the first and second bottom layers respectively.
claim 11 identifies the distinct features: “further comprising: a first switching circuit(FIG. 10A: SWP1) electrically connected to the first bottom layer(FIG. 10A: BL1); and a second switching circuit(FIG. 10B: SWP2) electrically connected to the second bottom layer(FIG. 10B: BL2), wherein a switching operation of the first switching circuit(FIG. 10A: SWP1) depends on a switching operation of the second switching circuit(FIG. 10A: SWP2; ¶0118)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2019/0197965 A1 to Park et al., U.S. Patent Pub. No. 2017/0117343 A1 to Oh et al. and U.S. Patent Pub. No. 2004/0090186 A1 to Yoshida et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

	More specifically, as to claim 11 Park discloses a display panel(300)(FIGs. 3A-3B; ¶¶0031, 0040, 0085) comprising: 
a substrate(301)(FIG. 3B; ¶¶0057, especially – “base layer 201”; 0058, 0083, especially – “in FIGs. 3A and 3B, the elements and the operation are substantially identical to those described above with reference to FIGS. 2A to 2D except a bottom shield metal (BSM) layer 380; and, therefore, the redundant description will be omitted”);
	a plurality of first pixels (FIG. 1: a first column of pixels; ¶0040), each arranged in a first area of the substrate(301)(FIG. 3B; ¶¶0057, 0083 – a first column of pixels {FIG. 1} is arranged above a first portion of the substrate {FIG. 3B: 301}) and including a first transistor(312, 314, 318)(FIGs. 1, 3A, 3B; ¶¶0040, 0057, 0083, 0085 – any pixel of the first column of pixels {FIG. 1} includes a first driving transistor {FIGs. 3A, 3B: D-Tr; 312, 314, 318}) and a first display element(332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085 – any pixel of the first column of pixels {FIG. 1} includes a first driving transistor {FIGs. 3A, 3B: D-Tr; 312, 314, 318} that drives a first display element {FIGs. 3A, 3B: OLED; 332, 334, 336}) electrically connected to the first transistor(312, 314, 318)(FIGs. 1, 3A, 3B; ¶¶0040, 0057, 0083, 0085 – any pixel of the first column of pixels {FIG. 1} includes a first driving transistor {FIGs. 3A, 3B: D-Tr; 312, 314, 318});
	a plurality of second pixels (FIG. 1: a second column of pixels; ¶0040), each arranged in a second area of the substrate(301)(FIG. 3B; ¶¶0057, 0083 – a second column of pixels {FIG. 1} is arranged above a second portion of the substrate {FIG. 3B: 301}) and including a second transistor(312, 314, 318)(FIGs. 1, 3A, 3B; ¶¶0040, 0057, 0083, 0085 – any pixel of the second column of pixels {FIG. 1} includes a second driving transistor {FIGs. 3A, 3B: D-Tr; 312, 314, 318}) and a second display element(332, 334, 336)(FIGs. 3A, 3B; ¶¶0057, 0083, 0085 – any pixel of the second column of pixels {FIG. 1} includes a second driving transistor {FIGs. 3A, 3B: D-Tr; 312, 314, 318} that drives a first display element {FIGs. 3A, 3B: OLED; 332, 334, 336}) electrically connected to the second transistor(312, 314, 318)(FIGs. 1, 3A, 3B; ¶¶0040, 0057, 0083, 0085 – any pixel of the second column of pixels {FIG. 1} includes a second driving transistor {FIGs. 3A, 3B: D-Tr; 312, 314, 318});
	a first bottom layer(380)(FIG. 3B; ¶0084) arranged between the substrate (301)(FIG. 3B; ¶¶0057, 0083) and the first transistor(312, 314, 318)(FIGs. 1, 3A, 3B; ¶¶0040, 0057, 0083, 0085 – any pixel of the first column of pixels {FIG. 1} includes a first driving transistor {FIGs. 3A, 3B: D-Tr; 312, 314, 318}); and
	the first bottom layer(380)(FIG. 3B; ¶0084) arranged between the substrate(301)(FIG. 3B; ¶¶0057, 0083) and the second transistor(312, 314, 318)(FIGs. 1, 3A, 3B; ¶¶0040, 0057, 0083, 0085 – any pixel of the second column of pixels {FIG. 1} includes a second driving transistor {FIGs. 3A, 3B: D-Tr; 312, 314, 318});
and
	a first voltage(0 V)(FIG. 3C: T1, VBSM; ¶¶0080, 0084, 0087) to the first bottom layer(380)(FIG. 3B; ¶0084), during a first period (¶0084, especially – “During an addressing period such as a first time period T1”),
	the second voltage(predetermined voltage, e.g., 2.5 V)(FIG. 3C: T2, VBSM; ¶¶0080, 0084, 0087) to the first bottom layer(380)(FIG. 3B; ¶0084), during a second period (¶0084, especially – “During an emission period such as a second time period T2”) different from the first period(¶0084, especially – “During an addressing period such as a first time period T1”), and
	wherein the first voltage(0 V)(FIG. 3C: T1, VBSM; ¶¶0080, 0084, 0087) is different from the second voltage(predetermined voltage, e.g., 2.5 V)(FIG. 3C: T2, VBSM; ¶¶0080, 0084, 0087). 
	Park does not explicitly disclose a second bottom layer arranged between the substrate and the second transistor; and a switching circuit configured to apply a first voltage to the first bottom layer and a second voltage to the second bottom layer, during a first period, wherein the switching circuit is configured to apply the second voltage to the first bottom layer and the first voltage to the second bottom layer, during a second period different from the first period. 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
          
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	Oh discloses a first bottom layer(SL overlapping a first column of pixels in FIG. 1)(FIGs. 1-2, 4; ¶¶0076, 0078, 0083) arranged between the substrate(SUB)(FIG. 4; ¶0074) and the first transistor(T1)(FIGs. 1-2, 4; ¶¶0085, 0098 – a first column of pixels in FIG. 1 includes a first transistor T1); and a second bottom layer(SL overlapping a second column of pixels in FIG. 1)(FIGs. 1-2, 4; ¶¶0076, 0078, 0083) arranged between the substrate(SUB)(FIG. 4; ¶0074) and the second transistor(T1)(FIGs. 1-2, 4; ¶¶0085, 0098 – a second column of pixels in FIG. 1 includes a second transistor T1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park with Oh to provide a display panel that conserves material forming the bottom layer below the first and second transistors as the bottom layer may be formed of lines separated by space instead of using one large layer that covers this space.
	Park and Oh teach to apply a first voltage to the first bottom layer (Park: FIG. 3C: T1, VBSM: 0 V; ¶¶0080, 0084, 0087; Oh: FIGs. 1-2, 4: SL overlapping a first and a second voltage to the second bottom layer (Park: FIG. 3C: T1, VBSM: predetermined voltage, e.g., 2.5 V; ¶¶0080, 0084, 0087; Oh: FIGs. 1-2, 4: SL overlapping a second column of pixels in FIG. 1; ¶¶0076, 0083); apply the second voltage to the first bottom layer (Park: FIG. 3C: T1, VBSM: predetermined voltage, e.g., 2.5 V; ¶¶0080, 0084, 0087; Oh: FIGs. 1-2, 4: SL overlapping a first column of pixels in FIG. 1; ¶¶0076, 0083) and the first voltage to the second bottom layer (Park: FIG. 3C: T1, VBSM: 0V; ¶¶0080, 0084, 0087; Oh: FIGs. 1-2, 4: SL overlapping a second column of pixels in FIG. 1; ¶¶0076, 0083).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

	Yoshida discloses and a switching circuit(SW1)(FIG. 1; ¶0010) configured to apply a first voltage(VHbb)(FIG. 1; ¶0010) during a first period (¶0010), wherein the switching circuit(SW1)(FIG. 1; ¶0010) is configured to apply the second voltage (VLcath)(FIG. 1; ¶0010), during a second period (¶0010) different from the first period (¶0010).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park and Oh with Yoshida to provide a display panel that conserves space and cost by having the voltage switching 
	Park, Oh and Yoshida do not teach and a switching circuit configured to apply a first voltage to the first bottom layer and a second voltage to the second bottom layer, during a first period, wherein the switching circuit is configured to apply the second voltage to the first bottom layer and the first voltage to the second bottom layer, during a second period different from the first period.
Other Relevant Prior Art
10.	Other relevant prior art includes:
U.S. Patent Pub. No. 2019/0197965 A1 to Park et al. (see e.g., FIG. 2A below – this teaches much the same as examiner’s primary reference Park cited above).

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692